Citation Nr: 0426938	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  99-14 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  
The RO declined to award individual unemployability benefits 
in the April 1999 decision. 


REMAND

The veteran claims that he is entitled to a total disability 
rating as a result of his service-connected disabilities 
(TDIU).  Unfortunately, additional development is necessary 
before the Board can adjudicate this claim.

The record discloses that service connection is in effect for 
seizure disorder, rated as 40 percent disabling, and 
sarcoidosis with pulmonary symptomatology, rated as 10 
percent disabling.  The combined rating evaluation for these 
disabilities is 50 percent.

The veteran was afforded VA examination in May 2002 to 
evaluate the severity of his seizure disorder.  Further, 
medical opinion concerning the impact of this disorder on the 
veteran's employability was received in May 2003.  However, 
the record discloses that the veteran was last 
comprehensively examined to evaluate the severity of his 
service-connected sarcoidosis in February 1998.  The 
veteran's representative has asserted that the record on 
appeal is inadequate to evaluate the impact of the service-
connected disability on the veteran's employability.  The 
Board agrees.  Therefore, the veteran should be afforded VA 
examination to evaluate the severity of his service-connected 
sarcoidosis.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development is 
necessary.  Accordingly, this case is REMANDED for the 
following actions.

1.  The veteran should be requested to 
identify any recent private or VA medical 
treatment for his sarcoidosis, and the RO 
should request copies of all records 
associated with such treatment.  

2.  The RO should schedule the veteran for 
appropriate VA examination and any other 
necessary specialty examination to determine 
the effect of his service-connected 
sarcoidosis on his employability.  The claims 
file must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  Based upon 
examination findings and other evidence 
contained in the claims file, the examiner 
must offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran is 
unable to obtain or maintain substantially 
gainful employment solely as a result of his 
service-connected disability, without regard 
to his age or any nonservice-connected 
disorders.  The examination report must 
include a complete rationale for all opinions 
and conclusions expressed.

3.  When the development requested has been 
completed, the RO should readjudicate the 
issue of entitlement to a TDIU on the basis 
of all the evidence of record, as well as all 
pertinent laws and regulations.  The RO 
should consider the veteran's claim under the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  In doing so, the RO 
should ensure that all of the VCAA notice 
obligations have been satisfied in accordance 
with Quartuccio v. Principi, 16 Vet. App. 183 
(2002) as well as 38 U.S.C.A. §§ 5102, 5103, 
5103A, and any other applicable legal 
precedent.

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case.  Thereafter, the veteran and his 
representative must be afforded an appropriate opportunity to 
respond before the record is returned to the Board for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	

                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




